EXHIBIT 10.2

IONICS, INCORPORATED
1979 STOCK OPTION PLAN
AS AMENDED THROUGH MARCH 27, 2003

1.   Purposes of Plan.


        This 1979 Stock Option Plan (hereinafter called the "Plan") of Ionics,
Incorporated (hereinafter called the "Company") is intended to advance the
interests of the Company (and its subsidiaries) by providing a means whereby key
employees of the Company, that is, those who are largely responsible for its
management and its technical and business success, and are expected to continue
in this role, may be offered incentives in addition to the other incentives
which they may hold, such as pensions, etc.

2.   Definitions.


        2.1 "Subsidiaries" or "Subsidiary" shall mean a corporation, partnership
or other entity whose controlling stock or other ownership interest is owned
directly or indirectly by the Company.

        2.2 A "key employee" shall mean an employee of the Company or of any of
its Subsidiaries who is engaged in an important executive, administrative or
technical function who is classified by the Administrators of the Plan as such
within the purposes of the Plan.

3.   Effective Date and Duration.


        The Plan will become effective immediately upon its adoption by the
Board of Directors of the Company, subject, however, to approval by the holders
of a majority of the outstanding shares of its capital stock having voting
rights present at the meeting when the matter was acted upon. The Plan shall
remain in effect until the close of business on February 15, 1999 (the
"Termination Date").

4.   Stock Subject to the Plan.


        Subject to adjustment as provided hereinbelow, the total aggregate
number of shares of Common Stock, One Dollar ($l) per share par value
(hereinafter "Common Stock"), of the Company which are to be issued and
delivered upon exercise of options granted pursuant to this Plan (hereinafter
called the "Options" and each singly an "Option") or pursuant to the earn out of
Performance Units under this Plan, shall not exceed 3,610,000 shares of said
Common Stock. Such shares may either be authorized and unissued shares of Common
Stock or issued shares of Common Stock which shall have been reacquired by the
Company and held as treasury shares. In the event that any Options granted under
the Plan shall be surrendered to the Company or shall terminate, lapse or expire
for any reason without having been exercised in full, the shares not purchased
under such Options shall be available again for the purposes of issuance
pursuant to the Plan.

        In the event that the outstanding shares of the Common Stock of the
Company are hereafter increased or decreased or changed into or exchanged for a
different number or kind of shares, or other securities of the Company or of
another corporation, by reason of reorganization, merger, consolidation,
recapitalization, reclassification, stock split-up, combination of shares, or
dividends payable in stock, corresponding adjustments as determined by the Board
of Directors in their sole discretion to be appropriate shall forthwith be made
in the Option price and in the number and kind of shares for the purchase of
which Options may theretofore or thereafter be granted under the Plan; provided,
however, the aggregate total Option price of Options then outstanding and
unexercised shall not be changed thereby.

5.   Administration of the Plan.


        The Plan shall be administered by the Board of Directors of the Company
or such committee composed of its Directors as may be delegated this duty and
function by resolution of the Board of Directors (said Board or said Committee,
as the case may be, being hereinafter referred to as the "Administrators"). The
Administrators shall be comprised of, to the extent required by applicable
regulations under Section 162(m) of the Code, two or more outside Directors as
defined in applicable regulations thereunder and, to the extent required by Rule
16b-3 promulgated under the Securities Exchange Act of 1934 or any successor
provision, disinterested Directors. A majority of the Administrators acting upon
a particular matter shall have no personal interest in the Option or matter with
which they are concerned.

        Subject to the express provisions of the Plan, the Administrators acting
by a majority of their number at a meeting or by written consent shall have
plenary authority in their discretion to grant Options under the Plan, and in
relation thereto to determine from time to time those officers or employees of
the Company or of its Subsidiaries who are to receive Options, the number of
shares to be optioned to each, the Option price (which shall not be less than
the par value of the stock subject to the Option) and the terms and conditions
upon which the Options are to be granted, which need not be identical;
including, without limitation, requirements that an exercise of the Option may
be conditioned in whole or in part upon duration of the optionee's employment,
his attainment of specified performance criteria, his refraining from
competitive activities and other conditions. Options may be granted at any time
prior to termination of the Plan and the Options granted may extend beyond the
Termination Date.

        Subject to the express provisions of the Plan, the Administrators may
(1) construe the respective stock option agreements and the Plan, prescribe,
amend, and rescind rules and regulations relating to the Plan and make all other
determinations necessary or advisable for administering the Plan, and (2)
correct any defect or supply any omission or reconcile any inconsistency in the
Plan or in any stock Option agreement and in the manner and to the extent they
shall deem expedient to carry it into effect and (3) constitute and appoint, a
person or persons selected by them to execute and deliver in the name and on
behalf of the Administrators all such agreements, instruments and other
documents (including without limitation of the generality of the foregoing
documents evidencing amendments of individual stock Options and other actions
delegated to the Administrators by the votes of the Board of Directors adopted
at their meeting on February 18, 1982, relating to "incentive stock options").

        The Administrators shall have the authority in their discretion to
determine from time to time those officers or employees of the Company or of its
Subsidiaries who are eligible to receive Performance Units, as hereinafter
defined. In connection therewith the Administrators shall have the authority to
prescribe the number of Performance Units to be granted to any key employee and
all terms thereof and to adopt, amend and rescind rules and regulations for the
administration of Performance Units.

6.   Persons to whom Options and Performance Units may be Granted.


        Only persons who are officers of, or who are "key employees" of the
Company or any of its Subsidiaries, and who accept an Option or Performance Unit
granted hereunder, as the case may be, and subject to all of the terms and
conditions of this Plan may be granted any Options or Performance Units under
this Plan. During any one-year period, no individual shall be granted Options
and/or Performance Units which could result in the issuance to such individual
of more than 100,000 shares of Common Stock.

7.   The Option Price.


        The price payable upon exercise of an Option granted hereunder (the
"Option Price") shall be an amount as specified by the Administrators which
shall not be less than the par value of the stock which is subject to the Option
and which shall be paid upon exercise of the Option (1) in cash, (2) with shares
of the Company of the same class as the shares issuable upon exercise of the
Option, previously acquired by the Optionee and having an aggregate fair market
value equal to the aggregate Option Price payable, or (3) in any combination of
cash and of such shares so valued. In the event such shares are delivered to pay
all or a portion of the Option Price -

(a)  

such shares shall be valued at the closing price for such stock on the American
Stock Exchange or other exchanges or markets where such shares are primarily
traded, as reported on the date of such delivery of the shares, and


(b)  

a number of the shares being issued upon exercise of the Option which is equal
to the number of shares of such stock delivered in payment of the Option Price
shall be issued free from repurchase rights of the Company under said Plan or
Stock Option Agreement evidencing the Option.


8.   The Duration of the Options.


        The duration of the Options granted hereunder shall be as determined by
the Administrators but shall not exceed a period of ten years from the date of
grant. Notwithstanding the preceding sentence, the duration of Options not
designated as Incentive Stock Options pursuant to Section 17 may be a period of
ten years and one day from the date of grant.

9.   Nontransferability of Options.


        No Option granted under the Plan shall be encumbered, assigned, or
otherwise transferred, and an Option may be exercised during the lifetime of the
Optionee only by such person, and the stock Option agreement covering the Option
shares shall so provide.

10.   Exercise of Options.


The exercise, in whole or in part, of any Option granted under the Plan shall
be:

(a)  

subject to compliance of all conditions or restrictions stated in Section 11 of
this Plan or imposed at the time the Option is granted, and


(b)  

exercisable only by the employee to whom granted and while he remains in the
employment of the Company or any of its Subsidiaries, except that -


(1)  

if the employee holding the Option ceases to remain in such employment for any
reason other than his or her voluntary termination or his or her being
terminated by the Company (or its Subsidiary employing said employee) because of
his malfeasance, violation of this or any other agreement with the Company (or
its employing Subsidiary), or other like justifiable cause, the employee shall
have the right within thirty (30) days after said termination to exercise the
Option to the extent it would have been exercisable by the employee immediately
before the employee's termination, and


(2)  

if the employee holding the Option shall die while in said employment or within
said thirty-day period after its termination as described in sub-paragraph (1)
above, the Option, to the extent exercisable by said employee at the time of his
death, may be exercised within ninety (90) days after his death by the executor
or administrator of the employee's estate.


(3)  

Notwithstanding Sections 10(b)(1) and 10(b)(2) hereof, the Board of Directors
may in its discretion amend any outstanding Option granted under the Plan (i) to
permit the continuing exercisability of such Option (to the extent then
exercisable) after the employee holding such Option ceases to be employed by the
Company for such period of time as may be determined by the Board of Directors,
not to exceed the remaining term of such Option, and (ii) to permit the exercise
of such Option by the executor or administrator of such employee's estate in the
event of such employee's death at a time when such Option remains exercisable.


         Options shall be exercised in each instance by the person entitled to
exercise them by giving written notice of exercise to the Company (to its
Treasurer) substantially in the form of Exhibit A annexed hereto and tendering
payment of the entire Option Price payable.

        Unless the shares deliverable upon exercise of Options are registered or
qualified for public sale by an effective Registration Statement of the Company
under the Securities Act of 1933, as amended (or any superseding law) and are
registered or qualified for sale under all applicable state securities laws, the
person to whom the stock is issued and delivered hereunder shall confirm to the
Company that the recipient is purchasing the shares for investment and not with
a view to effecting any distribution or resale of the shares.

        In no instance may an Option be exercised for less than one full share
of the stock.

11.   Restrictions Applicable to Stock Issued and Delivered Under the Plan.


  11.1   The Company may elect in granting an Option to include a provision that
during the period of five years from the date of grant of the Option, the
Company shall have the right to repurchase stock acquired by exercise of the
Option, at a price payable in cash equal to the price which the Company received
upon its issuance, to the following extent



 If the Repurchase right                     Portion of the Shares
        arises prior to                      Subject to Repurchase
        ---------------                      ---------------------

 the end of first year                                 All

 the end of the second year                  the excess of 20%  of
                                             the Option shares held

 the end of the third year                   the excess of 40% of
                                             the Option shares held

 the end of the fourth year                  the excess of 60% of
                                             the Option shares held

 the end of the fifth year                   the excess of 80% of
                                             the Option shares held

 After the fifth year of                               None
 holding


and upon the following events:

  (a)   if the employee issued the Option shall cease to be an employee of the
Company or of any of its Subsidiaries because of the employee's voluntary
termination of said employment or his being terminated therefrom because of his
malfeasance, violation of this or any other agreement with the Company or said
Subsidiary for like justifiable cause, and/or


  (b)   before the participant may sell or transfer the stock in any manner,
whether voluntarily, by action of law or otherwise.


Said right of the Company to repurchase the stock may be exercised by the
Company at any time within thirty (30) days after it has notice of any such
event. At the closing of said purchase (which shall be held on the fifth
business day following the Company's delivery of written notice to the holder
that the Company has elected to so purchase the shares) the Company shall pay
the purchase price to the holder against its receipt of delivery of the stock
certificates representing the stock being purchased, duly endorsed or with duly
executed stock powers to effect transfer of the stock to the Company. If the
Company does not elect to exercise said repurchase right within said period, the
holder shall be free to sell or transfer the stock free of such restriction, but
unless said stock has been registered or qualified for public sale under an
effective Registration Statement or other authorization under the Securities Act
of 1933, as amended (or under any superseding law) and qualified for public sale
under any applicable state securities laws, the holder shall not so sell or
transfer without prior written notice to the Company and furnishing to the
Company an opinion of legal counsel or of said regulatory authority,
satisfactory to the Company, that no such registration or qualification of the
stock is required in the circumstances.


  11.2   Each stock certificate representing stock issued upon exercise of an
Option hereunder shall bear such legend referring to these restrictions as the
Company may require, and it shall not transfer ownership of such stock on its
records except upon compliance with these restrictions.


12.   Stock Option Agreement Required.


        Each stock Option granted under the Plan shall be evidenced by a "Stock
Option Agreement" between the Company and the employee granted the Option, to be
in such form as the Administrators in granting the Option shall determine,
provided that said Stock Option Agreement shall in any event include an
undertaking on the part of the Employee to whom the Option is granted (the
"Optionee") that in consideration for the grant of such Option, the Optionee
will not at any time during his employment by the Company or by any of its
Subsidiaries (as defined in the Plan) or within two (2) years following the date
of termination of said employment, without the written consent of the Company,
directly or indirectly, accept employment from, or engage in any work or
activities as an employee, officer, Director, agent, consultant, partner,
proprietor or principal stockholder for any other corporation, person or entity
which is substantially competitive to the business in which the Company or its
Subsidiaries are then engaged.

  13. Effect of the Option.


        The grant of an Option under the Plan shall not entitle the Optionee to
have or claim any rights of a stockholder of the Company (whether as to
dividends, voting rights or otherwise).

        Neither-the grant of an Option nor the making of any Stock Option
Agreement under this Plan shall confirm upon the Optionee any right with respect
to continuation of his or her employment nor shall it affect or restrict the
right of the Company, any Subsidiary of it, or any assuming Company, or any
successor of either of them employing the Optionee to terminate such employment
at any time.

14.   Termination, Suspension, Amendment or Modification of the Plan.


        The Board of Directors of the Company may at any time amend, alter,
suspend or terminate the Plan provided that:

  (a)   No change shall be made which, in the judgment of its Board of
Directors, will have a material adverse effect upon any Option previously
granted under this Plan unless the consent of the Optionee is obtained in
writing.


  (b)   Without the approval by the holders of a majority of the outstanding
shares of its capital stock having voting rights,


    (1)   the maximum number of shares reserved for issuance upon the exercise
of Options under the Plan may not be changed; and


    (2)   the classes of employees to whom Options may be granted under the Plan
may not be changed.


15.   Merger, Consolidation or Sale of the Entire Business of the Company.


        If, prior to the expiration of the Plan, or the period of restriction
during which the Company may have or may obtain rights to repurchase stock
issued hereunder pursuant to Section 11 of the Plan, the Company shall merge
with, consolidate in or with, or sell all or substantially all of its assets and
business to another corporation or entity (other than a company or entity which
continues under the control of the same persons who were the stockholders or
owners of the Company immediately prior to the event), all Options then
outstanding shall become subject to exercise in full and all of said repurchase
rights of the Company shall terminate as of the effective date of said
transaction.

16.   Optionee Shall Comply with Applicable Laws and Regulations upon Exercise.


        Upon exercise of any Option granted hereunder, the person exercising the
Option shall file any and all reports if any, required of such person under the
Securities Exchange Act of 1934, as amended, or otherwise.

17.   Incentive Stock Options.


        The special terms and conditions of this Section 17 shall apply to Stock
Options granted hereunder which meet any of the following requirements
("Incentive Stock Options"):

  (a)   Options considered under the Internal Revenue Code to have been granted
on or after January 1, 1981, and before August 14, 1981, as to which the
Optionee consents in writing to the application of this Section 17; and


  (b)   Options granted on or after August 14, 1981, and before February 18,
1982, which the Administrators designate in the Stock Option Agreement as
Incentive Stock Options, and as to which the Optionee consents in writing to the
application of this Section 17; and


  (c)   Options granted on or after February 18, 1982, which the Administrators
designate in the Stock Option Agreement as Incentive Stock Options.


        The following special terms and conditions (in all of which, any
reference to the date of grant of a Stock Option shall mean the date on which
the Stock Option is considered to have been granted under Sections 421 through
425 of the Internal Revenue Code and the regulations issued thereunder) shall
apply to all Incentive Stock Options:

  17.1   Option Price. The Option Price shall be not less than the fair market
value of the stock covered by the Option, determined as of the date of grant of
the Option.


  17.2   Prior Outstanding Option. No Incentive Stock Option may be exercised
while there remains outstanding, within the meaning of Section 422A(c)(7) of the
Internal Revenue Code, any other Incentive Stock Option which was granted at an
earlier date to the Optionee to purchase stock in this Corporation or in any
other corporation which is on the date of grant of the later Option either a
parent or subsidiary corporation of this Corporation, or a predecessor
corporation of any of such corporations. The Stock Option Agreement for every
Incentive Stock Option shall include a provision to this effect. The two
preceding sentences shall have no application to any Incentive Stock Option
granted after December 31, 1986.


  17.3   No Further Grants. No Option granted after February 15, 1989, shall be
designated an Incentive Stock Option.


  17.4   Ten Percent Stockholder. If any Optionee to whom an Incentive Stock
Option is to be granted pursuant to the provisions of the Plan is on the date of
grant the owner (as determined under Section 424(d) of the Internal Revenue
Code) of stock possessing more than 10% of the total combined voting power of
all classes of stock of this Corporation or any of its subsidiaries, then the
following special provisions shall be applicable to the Option granted to such
individual:


    (i)   The Option Price per share of stock subject to such Incentive Stock
Option shall not be less than 110% of the fair market value of one share of
stock on the date of grant; and


    (ii)   The Option shall not have a term in excess of five (5) years from the
date of grant.


        Except as modified by the preceding provisions of this Section 17, all
the provisions of the Plan shall be applicable to the Incentive Stock Options
granted hereunder.

18.   Special Bonus Grants.


        The Administrators may, but shall not be required to, grant in
connection with any Option which is not designated an Incentive Stock Option a
special bonus in cash in an amount not to exceed the combined federal and state
income tax liability incurred by the Option holder as a consequence of his
acquisition of stock pursuant to the exercise of the Option, and payment of the
bonus; payable, at the discretion of the Administrators, in whole or in part to
federal and state taxing authorities for the benefit of the Option holder at
such time or times as withholding payments of such income tax may be required,
and the remainder, if any, to be paid in cash to the Optionee at the time or
times at which he is required to make payment of such tax. In the event that an
Option with respect to which a special bonus has been granted becomes
exercisable by the personal representative of the estate of the Optionee in
accordance with Section 10, the bonus shall be payable to or for the benefit of
the estate in the same manner and to the same extent as it would have been
payable to or for the benefit of the Optionee had he survived to the date of
exercise. A special bonus may be granted simultaneously with a related Option,
or granted separately with respect to an outstanding Option granted at an
earlier date. In the case of an Optionee who is an officer or a director of the
Company, an Option with respect to which a special bonus is granted may be
exercised:

  (a)   no earlier than six months after the date on which the bonus is granted;
provided, however, that this limitation shall not apply in the event that the
Optionee dies or becomes disabled before the expiration of six months after the
date on which the bonus is granted; and


  (b)   only within one of the following:


    (i)   a period beginning on the third business day and ending on the twelfth
business day following the release for publication by the Company of a quarterly
or annual summary statement of its sales and earnings; or


    (ii)   a period beginning on the first day and ending on the thirtieth day
following the date of approval by the stockholders of the Company of (x) any
consolidation or merger of the Company in which the Company does not survive as
an independent, publicly owned corporation, or pursuant to which shares of
Common Stock would be converted into cash, securities, or other property (other
than a merger in which the holders of Common Stock immediately before the merger
have the same proportionate ownership of common stock of the surviving
corporation after the merger), or (y) a transfer of all or substantially all of
the assets of the Company (other than a transfer to a subsidiary corporation
controlled by the Company), or (z) the liquidation or dissolution of the
Company; or


    (iii)   a period beginning on the first day and ending on the thirtieth day
following (x) the acquisition of beneficial ownership of thirty percent (30%) or
more of the outstanding voting shares of the Company, whether in one transaction
or a series of transactions, by another corporation, entity or person or group
of corporations, entities or persons theretofore beneficially owning less than
thirty percent (30%) of such shares, or (y) the first purchase of shares
pursuant to a tender or exchange offer (other than one made by the Company) for
voting shares of the Company or securities convertible into voting shares, after
which offer the offeror, if successful, will become the beneficial owner of at
least 30% of the outstanding voting shares of the Company.


        For purposes of this Section 18, the income tax liability incurred by
the Option holder shall be calculated as described in the attached appendix A,
as of the date on which an amount is includible in the Option holder's income
pursuant to Section 83 of the Internal Revenue Code of 1986 as a consequence of
his acquisition of stock pursuant to the exercise of an Option. The fair market
value of the option stock shall be its closing price on the American Stock
Exchange or other exchanges or markets where such shares are permanently traded,
for the date in question, and the tax rate applicable to an Option holder shall
be the single rate or the highest graduated rate (exclusive of surtax) applied
to earned income by a relevant taxing jurisdiction.

19.   Performance Units. All Performance Units granted under the Plan shall be
on the following terms and conditions (and such other terms. and conditions that
the Administrators-may establish which are consistent with the Plan):


  (a)   A Performance Unit is defined as the right of a key employee who has
been granted the same to receive cash and/or Common Stock and/or Options
conditioned upon and measured by the attainment of financial goals set by the
Administrators. Performance Units granted under the Plan shall be evidenced by
agreements in such form and containing such terms and conditions, not
inconsistent with the Plan, as the Administrators may approve.


  (b)   The Administrators shall determine the number of Performance Units to be
granted to each key employee selected for an award and may establish a stated
value (the "Stated Value") of each Performance Unit.


  (c)   Payment of Performance Units shall be made by the Company to the extent
that such Performance Units are earned out by attainment of the performance
objectives set for such Performance Units by the Administrators pursuant to
subsection (d) below. Such payment may be in the form of the grant of Options,
or, if made in cash or shares of Common Stock, shall have a value equal to the
dollar value of the Performance Units earned out. Subject to the provisions of
Section 5, payment of the amounts to which participants are entitled to be paid
in respect of Performance Units as provided above shall be made in cash, shares
of Common Stock or Options, or in some combination thereof, as the
Administrators may determine. The Administrators, in their sole discretion, may
defer distribution of one-half of the amount of the payment for a period up to
twelve months following the date in which the decision as to entitlement to
payment is made.


  (d)   The award period ("Award Period") in respect of any Performance Units
shall be a period set by the Administrators. At the time each grant of
Performance Units is made, the Administrators shall establish performance
objectives to be attained within the Award Period as a condition of such
Performance Units being earned out. The performance objectives shall be based on
a specific dollar amount of growth or on a percentage rate of improvement in
such elements as the Company's (or a subsidiary's) earnings per share, income,
return on equity or such other measures related to growth or improvement of the
Company (or its Subsidiaries) as the Administrators shall determine. The
Administrators shall determine whether the performance objectives in respect of
an Award Period have been attained, as well as the value of the Performance
Units consequently earned out.


  (e)   In the event that recipient of a grant of Performance Units ceases to be
a key employee prior to the end of the Award Period by reason of disability or
death, his Performance Units if ultimately earned out shall be payable at the
end of the Award Period in proportion to the active service of the key employee
during the Award Period, as determined by the Committee. Upon any other
termination of employment, Performance Units and all rights associated therewith
shall terminate unless the Administrators in their discretion shall determine
otherwise. For purposes of this subsection, the term "disability" means
disability as defined in any disability program maintained by the Company or a
subsidiary.


  (f)   Performance Units may not be transferred otherwise than by will or the
laws of descent.


  (g)   If, as a result of any change in accounting principles or practices or
the method of their application or in any tax or other laws or regulations, the
earnings per share or other established criteria of the Company or its
Subsidiaries as reported in the Company's annual report to stockholders differs
materially from the earnings per share or other such criteria which would have
been reported absent such change, the Administrators may, in their discretion,
equitably adjust the reported earnings per share or other such criteria used in
determining the attainment of any performance objectives previously established
by the Administrators as a condition of earning out Performance Units.


  (h)   In the event of a stock dividend or other transaction described in the
last paragraph of Section 4, the Administrators may make appropriate adjustments
in performance objectives, such as earnings per share, for outstanding
Performance Units. In the event of a merger, consolidation, acquisition or
liquidation described in the Section 15, all outstanding Performance Units and
all rights relating thereto shall terminate, except as otherwise determined by
the Administrators.


  (i)   No payments will be made with respect to Performance Units unless
arrangements satisfactory to the Administrators are made for any federal income
tax withholding or other withholding required.


  (j)   Unless Shares deliverable upon earn out of Performance Units are
registered or qualified for public sale by an effective Registration Statement
of the Company under the Securities Act of 1933, as amended (or any superseding
law) and are registered or qualified for sale under all applicable state
securities laws, the person to whom the Common Stock is delivered shall confirm
to the Company that such recipient is purchasing the Shares for investment and
not with a view to effecting any distribution or resale of the Shares.
